TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00403-CV


                                  Monica Weatherly, Appellant

                                                  v.

                                  Demetrius Lincoln, Appellee



               FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
NO. 423-2204, THE HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on November 5,

2020. On November 4, 2020, we notified appellant that the Court had received notice that no

payment, or arrangements for payment, had been made for the trial clerk’s fee for preparing the

clerk’s record. The notice requested that appellant make arrangements for the clerk’s record and

submit a status report regarding this appeal by November 16. Further, the notice advised

appellant that her failure to comply with this request could result in the dismissal of the appeal

for want of prosecution. To date, appellant has not filed a status report or otherwise responded to

this Court’s notice, and the clerk’s record has not been filed. This Court had also received notice

that no request for the reporter’s record has been made.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Prosecution

Filed: February 3, 2021




                                                 2